DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/25/2020. Claims 26-50 are pending by way of preliminary amendment of which claims 26-50 are new. Claims 1-25 are cancelled by preliminary amendment.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 30,31, 34, 35, 39, 40, 43 47 and 48 are rejected under 35 U.S.C. 102a1,a2 as being  anticipated by Sabella US 2018/0183855.
Regarding claims 26, 35 and 43, Sabella teaches a method , CRM when executed by a compute device performs the methods, and  a compute device for cross-layer task distribution, the compute device comprising: one or more communication processors(MEC hosts) ;
 one or more compute processors(apps on UEs);
["FIG. 1 illustrates an architecture of a system 100A in accordance with various embodiments. In system 100A, mobile edge hosts (MEHs) 200 (including MEH 200-1, MEH 200-2, and MEH 200-3) may execute compute-intensive functionalities of applications (e.g., including App1, App2, and App3), namely application part(s) y (e.g., application part y1 of App1, application part y2 of App2, and application part y3 of App3) improving user experience. The MEHs 200 may execute the tasks of application parts y since MEHs 200 may have high performance capabilities as compared to user equipment (UE) 101 (e.g., including UE 101-1, UE 101-2, and UE 101-3). Additionally, less computationally intensive functionalities, namely application part(s) x (e.g., application part x1 of App1, application part x2 of App2, and application part x3 of App3) of the applications, may be executed by the UE 101. By providing rich computation resources on the MEHs 200, application computation can be off-loaded to the mobile edge hosts to be accelerated even if a user uses relatively low performance devices, and user experience can be satisfied regardless of the type of UE 101. In this way, consumers can use low complexity UEs 101 by off-loading computing capacity to the MEH 200 by transferring compute-intensive processes from a UE 101 to an MEH 200 to accelerate applications and/or to make rich applications available on various types of UE 101.", ¶38]
 task scheduling circuitry to identify one or more pending communication tasks and one or more pending compute tasks; and
["In some embodiments, any of the ANs 111 and 112 can fulfill various logical functions for their respective RANs including, but not limited to, radio network controller (RNC) functions such as radio bearer management, uplink and downlink dynamic radio resource management and data packet scheduling, mobility management, and the like. In accordance with various embodiments, the UEs 101 may be configured to communicate with the ANs 111 and 112 according to LTE, NR, or some other suitable cellular communications protocol.", ¶51]
 cross-layer task distribution circuitry to: estimate a processing load of the identified one or more communication tasks; 
["According to various embodiments, when determining whether to offload computational tasks, a UE 101 may evaluate various criteria, such as: the presence of different RATs (e.g., a WiFi AP, an LTE base station (eNB), an NR base station (gNB), etc.) and their characteristics, including channel state conditions, backhaul state conditions, overload conditions, etc.; application parameters such as computational needs, input/output characteristics, and volume of exchanged data with the edge server; and pre-assessment of latency and energy consumption for the different offloading opportunities, which in some cases may include evaluating both computation and communication resources needed for different offloading opportunities.", ¶58]

determine a total processing budget of the one or more communication processors based on computation resources of the one or more communication processors; 
[" According to various embodiments, task offloading may be “opportunistic”, wherein a UE 101 may offload tasks using a relatively strong link and/or relatively high computational capacity, such as when a UE 101 is close to device with computational capacity that is available. For some identified services or tasks, a UE 101 may evaluate the offloading opportunity (e.g., the “tradeoff”) with respect to nearby devices, in which case the UE 101 may offload tasks to nearby devices. The link between the UE 101 and a target device may be the internet, a communication channel with AN 111/112, a direct link with another UE 101, and/or the like. In such embodiments, the computational load of RAT-interworking techniques and/or MAC/PHY layer resources may be taken into account when evaluating the offloading opportunities.", ¶55]

[" As examples, the MEH parameters may include, inter alia, a computational capacity of each MEH 200, which may indicate a total CPU speed of one or more processors, a total number of VMs per MEH 200, and/or the like); currently available computational load, which may indicate unoccupied computational resources, such as available or unused memory, VMs, or the like; a security level of each MEH 200, which may indicate possible authentication and/or authorization required to access a MEH 200 and/or the like; a reuse degree of computational (MEC) resources, which may indicate whether a MEH 200 is only connected to an AP or, to multiple APs of the same RAT or different RATs; and/or other like parameters, such as those discussed herein.", ¶140]
determine whether excess processing budget is available to process at least one of the one or more pending compute tasks; and 
 ["The VI manager 332 may be an entity that allocates, manages and releases virtualized (compute, storage and networking) resources of the VI 338, and prepares the VI 338 to run a software image. To do so, the VI manager 332 may communicate with the VI 338 over the Mm7 reference point between the VI manager 332 and the VI 338. Preparing the VI 338 may include configuring the VI 338, and receiving/storing the software image. When supported, the VI manager 332 may provide rapid provisioning of applications, such as described in “Openstack++ for Cloudlet Deployments”, available at http://reports-archive.adm.cs.cmu.edu/anon/2015/CMU-CS-15-123.pdf. The VI manager 332 may also collect and report performance and fault information about the virtualized resources, and perform application relocation when supported. For application relocation from/to external cloud environments, the VI manager 332 may interact with an external cloud manager to perform the application relocation, for example using the mechanism described in “Adaptive VM Handoff Across Cloudlets”, and/or possibly through a proxy. Furthermore, the VI manager 332 may communicate with the mobile edge platform manager 331 via the Mm6 reference point, which may be used to manage virtualized resources, for example, to realize the application lifecycle management. Moreover, the VI manager 332 may communicate with the MEC-O 321 via the Mm4 reference point, which may be used to manage virtualized resources of the MEH 200, and to manage application images. Managing the virtualized resources may include tracking available resource capacity, etc.", ¶82]
["The MEC-O 321 may also be responsible for on-boarding of application packages, including checking the integrity and authenticity of the packages, validating application rules and requirements and if necessary adjusting them to comply with operator policies, keeping a record of on-boarded packages, and preparing the virtualization infrastructure manager(s) 332 to handle the applications. The MEC-O 321 may select appropriate MEH(s) 200 for application instantiation based on constraints, such as latency, available resources, and available services. The MEC-O 321 may also trigger application instantiation and termination, as well as trigger application relocation as needed and when supported.", ¶84]
allocate, in response to a determination that the excess processing budget is available to process one or more pending compute tasks, at least one of the one or more pending compute tasks to be processed by at least one of the one or more communication processors.
[" According to various embodiments, UEs 101 may offload computationally demanding tasks by taking into account energy consumption of both computation and communication requirements. Embodiments also exploit multiple radio access technologies (RATs) in order to find opportunities to offload computational tasks (e.g., network functionalities, processing, and offloading coding/encodings, or differentiating traffic between NRT RATs to RT-RATs). Various embodiments herein take into account the communication demand of the applications to be offloaded and the different communication resources available, and exploit the opportunities for joint optimizations when performing application offloading at higher network layers down to radio resource control (RRC) layer, and/or the like. The embodiments herein provide mechanisms, such as RAT interworking, for trading different available RAT resources, depending on required application offloading communication capacity, channel state, backhaul state, and application parameters, and by taking into account energy consumption of computation, communication, and other like parameters/criteria. In embodiments, the RAT interworking may be done according to required application latencies, as well as data and control layer throughputs taking MAC and PHY layer resources into account.", ¶41]

Regarding claims 30, 39, and 47, Sabella wherein the cross-layer task distribution circuitry is further to monitor wireless communication modes at run-time, and wherein to estimate the processing load comprise to estimate the processing load as a function of the monitored wireless communication modes.

["V2X is a mode of communication where UEs (for example, UEs 101) communicate with each other directly over the PC5/SL interface 105 and can take place when the UEs 101 are served by Access Nodes (ANs) 111/112 or when one or more UEs are outside a coverage area of a RAN. V2X may be classified into four different types: vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), vehicle-to-network (V2N), and vehicle-to-pedestrian (V2P). These V2X applications can use “co-operative awareness” to provide more intelligent services for end-users. For example, vUEs 101, ANs 111/112, application servers 130, and pedestrian UEs 101, may collect knowledge of their local environment (for example, information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning, autonomous driving, and the like. In these implementations, the UEs 101 may be implemented/employed as Vehicle Embedded Communications Systems (VECS) or the like.", ¶49]

Regarding claims 31, 40, and 48, Sabella teaches wherein the cross-layer task distribution circuitry is further to measure wireless channel conditions at run-time, and wherein to estimate the processing load comprise to estimate the processing load as a function of the measured wireless channel conditions.
[“According to various embodiments, when determining whether to offload computational tasks, a UE 101 may evaluate various criteria, such as: the presence of different RATs (e.g., a WiFi AP, an LTE base station (eNB), an NR base station (gNB), etc.) and their characteristics, including channel state conditions, backhaul state conditions, overload conditions, etc.; application parameters such as computational needs, input/output characteristics, and volume of exchanged data with the edge server; and pre-assessment of latency and energy consumption for the different offloading opportunities, which in some cases may include evaluating both computation and communication resources needed for different offloading opportunities.”, ¶58]

Regarding claim 34, Sabella teaches wherein the task scheduling circuitry is further to (i) identify a plurality of tasks
[" For some identified services or tasks, a UE 101 may evaluate the offloading opportunity (e.g., the “tradeoff”) with respect to nearby devices, in which case the UE 101 may offload tasks to nearby devices. The link between the UE 101 and a target device may be the internet, a communication channel with AN 111/112, a direct link with another UE 101, and/or the like. In such embodiments, the computational load of RAT-interworking techniques and/or MAC/PHY layer resources may be taken into account when evaluating the offloading opportunities.", ¶55]
 and (ii) identify which layer of the Open Systems Interconnection (OSI) model each pending task corresponds, wherein to identify the one or more pending communication tasks comprises to identify the communication tasks in a physical layer of the OSI model, 
[" As used herein, a wired or wireless communication protocol may refer to a set of standardized rules or instructions implemented by a communication device/system to communicate with other devices, including instructions for packetizing/depacketizing data, modulating/demodulating signals, implementation of protocols stacks, and the like. More than one network may be involved in a communication session between the illustrated devices. Connection to the network 150 may require that the computers execute software routines which enable, for example, the seven layers of the open systems interconnection (OSI) model of computer networking or equivalent in a wireless network. Network 150 may be used to enable relatively long-range communication and may represent, for example, the Internet, a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), and the like including proprietary and/or enterprise networks, or combinations thereof.", ¶62

["The embodiments herein provide mechanisms, such as RAT interworking, for trading different available RAT resources, depending on required application offloading communication capacity, channel state, backhaul state, and application parameters, and by taking into account energy consumption of computation, communication, and other like parameters/criteria. In embodiments, the RAT interworking may be done according to required application latencies, as well as data and control layer throughputs taking MAC and PHY layer resources into account.", ¶41]
and wherein to identify the one or more pending compute tasks comprises to identify the one or more pending compute tasks at an application layer of the OSI model.
[" As used herein, a wired or wireless communication protocol may refer to a set of standardized rules or instructions implemented by a communication device/system to communicate with other devices, including instructions for packetizing/depacketizing data, modulating/demodulating signals, implementation of protocols stacks, and the like. More than one network may be involved in a communication session between the illustrated devices. Connection to the network 150 may require that the computers execute software routines which enable, for example, the seven layers of the open systems interconnection (OSI) model of computer networking or equivalent in a wireless network. Network 150 may be used to enable relatively long-range communication and may represent, for example, the Internet, a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), and the like including proprietary and/or enterprise networks, or combinations thereof.", ¶62

["The embodiments herein provide mechanisms, such as RAT interworking, for trading different available RAT resources, depending on required application offloading communication capacity, channel state, backhaul state, and application parameters, and by taking into account energy consumption of computation, communication, and other like parameters/criteria. In embodiments, the RAT interworking may be done according to required application latencies, as well as data and control layer throughputs taking MAC and PHY layer resources into account.", ¶41]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella as applied to claims 23, 35, and 43 above, and further in view of Wei US 2017/0272365.
Regarding claims 27, 36, and 44 , Sabella does not teach wherein to determine whether the excess processing budget is available to process the at least one of the one or more pending compute tasks comprises to compare the estimated processing load and determine whether the total processing budget is greater than the estimated processing load by a threshold amount, wherein the threshold amount is determined based on an estimated amount (determine that current processing resources are sufficient to process the compute task, the threshold in this case is that the is sufficiency to perform the compute task, that there are a threshold(i.e. sufficient) unused resources to perform the compute task.).
[" For a delay sensitive uplink scenario, the data traffic sent by the UEs 410a to 410n in the uplink, as illustrated by a data transmission path DS_Uplink, is first sent to a DS Queue 421 of the BBU pool 420 over a communication network. Similarly, the DS Queue 421 may be a first-in-first-out (FIFO) queue or first-in-last-out (FILO) queue. The DS Queue 421 outputs the data traffic through the baseband server 423 to a traffic classification unit 4243 of the admission control module 424 for identifying the volume of the data traffic and the CPU loading of a local application server 427. When the traffic classification unit 4243 determines that the volume of the data traffic is too large for the current CPU loading to handle, the admission control module 424 forwards the data traffic to the cloud application server 430. On the other hand, when the traffic classification unit 4243 determines that the volume of the data traffic is low and the current CPU loading has sufficient computational resource to handle the data traffic, the traffic classification unit 4243 forwards the data traffic to an application queue 425, wherein the application queue 425 outputs the data traffic to the local applications server 427, where the data traffic is processed locally at the local application server 427 within the BBU pool 420.", ¶57]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabella and with determination of the amount of resources sufficient to perform a compute task. The reason for this modification would be to ensure that the node upon which task are to be offloaded to can be trusted to successfully execute the compute task.
	

s 28, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella as applied to claims 26, 35 and 43 above, and further in view of Pederson US 2011/0276699.
Regarding claims 28,37, 45, Sabella does not teach wherein to allocate the at least one of the one or more pending compute tasks comprises to one of (a) assign a priority level to the at least one of the one or more pending compute tasks that is greater than communication tasks being processed by the one or more communication processors or (b) enqueue the at least one of the one or more pending compute tasks into a task queue of the one or more communication processors. Pederson in the same field of endeavor teaches a system managing classes of services in a network. Pederson teaches wherein to allocate the at least one of the one or more pending compute tasks comprises to one of (a) assign a priority level to the at least one of the one or more pending compute tasks that is greater than communication tasks being processed by the one or more communication processors or (b) enqueue the at least one of the one or more pending compute tasks into a task queue of the one or more communication processors.

["Because the application network traffic is obscured, conventional network tuning mechanisms may not work. For example, tuning mechanisms that detect voice over IP communications or video payloads and accelerate these communications at a high priority, while queuing email traffic at a low priority may be unable to work if they cannot determine which data in an encapsulated and/or encrypted remote-display session is which.", ¶200]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabella with prioritizing certain compute processing(video) over certain communication processing(email). The reason for this modification would be to ensure more time sensitive processing is successfully processed in time.
	
Claims 29, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella as applied to claims 23, 35, and 43 above, and further in view of Nakano US 2013/0208618.
Regarding claim 29, 38, and 46, Sabella does not teach wherein the cross-layer task distribution circuitry is further to (i) identify, in response to the determination that the excess processing budget is available to process the one or more pending compute tasks, a priority level of one or more communication quality of service requirements and
 (ii) compare the identified priority level of the one or more communication quality of service requirements against a priority level of the one or more pending compute tasks; and 
further comprising network traffic ingress/egress management circuitry to reduce, in response to a determination that a result of the comparison indicates that the identified priority level of the one or more communication quality of service requirements is lower than a priority level of the one or more pending compute tasks, a communication data rate to free additional communication processor computation resources for processing the at least one of the one or more pending compute tasks. Nakano in the analogous networking arts teaches a system for managing wireless data transmission. Nakano teaches wherein the cross-layer task distribution circuitry is further to (i) identify, in response to the determination that the excess processing budget is available to process the one or more pending compute tasks, a priority level of one or more communication quality of service requirements and
["The interference avoidance controller 10 obtains information relating to running applications from the application unit 9, and selects an application corresponding to the highest priority from among the currently running applications. The interference avoidance controller 10 holds in advance priority order for the communication data types (audio/video; music/data) and priority order for the communication systems (wireless LAN/Bluetooth) as follows:”] 
[“Priority order for communication data types: audio&gt;video; music&gt;data” ] [“Priority order for communication systems: wireless LAN&lt;Bluetooth",¶32-34]

["In determining priority order, the priority order of the communication data types is first determined, and the priority order of the communication systems is determined when the priority order of the communication data types is the same.", ¶35]


[ As described above, since the threshold intensity is set by considering the priority order of communication data types and the priority order of communication systems, adaptive setting of threshold intensity is achieved based on the running applications. Therefore, determination as to whether the communication quality is deteriorated can be made in accordance with a communication system of higher priority.", ¶41]
	
[" In addition, according to the Embodiment 1, it is configured such that the interference avoidance controller 10 sets threshold intensity based on the priority order of communication types and communication systems, and in a case where the intensity of the interference wave exceeds the set threshold intensity, determination is made that the communication quality of the wireless LAN communicator 2 or the Bluetooth communicator 3 will be lowered. Therefore, threshold intensity is adaptively changed in accordance with the priority order of communication types and communication systems, and the probability of lowering of communication quality is decidable to support communication with higher priority.", ¶62]

and further comprising network traffic ingress/egress management circuitry to reduce, in response to a determination that a result of the comparison indicates that the identified priority level of the one or more communication quality of service requirements is lower than a priority level of the one or more pending compute tasks, a communication data rate to free additional communication processor computation resources for processing the at least one of the one or more pending compute tasks (“communication quality of lower priority communication is lower to accommodate  higher priority data. ¶s41, 62)   
[ As described above, since the threshold intensity is set by considering the priority order of communication data types and the priority order of communication systems, adaptive setting of threshold intensity is achieved based on the running applications. Therefore, determination as to whether the communication quality is deteriorated can be made in accordance with a communication system of higher priority.", ¶41]
	
[" In addition, according to the Embodiment 1, it is configured such that the interference avoidance controller 10 sets threshold intensity based on the priority order of communication types and communication systems, and in a case where the intensity of the interference wave exceeds the set threshold intensity, determination is made that the communication quality of the wireless LAN communicator 2 or the Bluetooth communicator 3 will be lowered. Therefore, threshold intensity is adaptively changed in accordance with the priority order of communication types and communication systems, and the probability of lowering of communication quality is decidable to support communication with higher priority.", ¶62]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabella with degradation of the quality of lower priority communication in favor of high priority data(i.e. application data). The reason for this modification would be to enforce the prioritization preventing noticeable degradation of bandwidth sensitive data such as video data in exchange for lowering the quality of communication data whose degradation is not as noticeable.
	
Claims 32, 33, 41, 42 , 49 and 50 re rejected under 35 U.S.C. 103 as being unpatentable over Sabella as applied to claims 26, 35, and 43 above, and further in view of deLindvan US 2012/0210325.
Regarding claims 32, 41, 49, Sabella does not teach wherein the cross-layer task distribution circuitry is further to: receive an urgent communication task for processing by the one or more communication processors; interrupt the processing of the at least one of the one or more compute tasks by the one or more communication processors; and reallocate the at least one of the one or more compute tasks to be processed by at least one of the compute processors. DeLindvan in the analogous area of cellular networking teaches a system for managing cellular network task execution. DeLindvan teaches wherein the cross-layer task distribution circuitry is further to: receive an urgent communication task for processing by the one or more communication processors; interrupt the processing of the at least one of the one or more compute tasks by the one or more communication processors; and reallocate the at least one of the one or more compute tasks to be processed by at least one of the compute processors.
[" In multi-tasking operating systems, tasks are assigned priorities for scheduling. Some tasks may be pre-empted to accommodate tasks with a higher priority. The goal of task scheduling in multi-tasking operating systems is to maximize the utilization of the processor(s). A wide variety of scheduling algorithms have been implemented in operating systems to achieve different performance criteria. In addition to processor utilization, other important criteria include fairness, throughput, turnaround time, waiting time and response time.", ¶12]

["guaranteeing that the mobile terminal can provide important functionality such as authentication, banking, emergency alerts, emergency calls, and certain location-based services for an extended period of time, such that the user can rely on the mobile terminal to perform these critical applications when needed;", ¶17]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabella with a prioritize task scheduling system that allows pre-emption of currently executing task with a communication task of higher priority. The reason for this modification would be to allow for pre-emption to ensure emergency calls are processed immediately. 
Regarding claims 33., 42,  and 50 Sabella does not teach wherein to reallocate the at least one of the one or more compute tasks comprises to assign a priority level to the at least one of the one or more compute tasks that is less than communication tasks being processed by the one or more communication processors. DeLindvan in the analogous area of cellular networking teaches a system for managing cellular network task execution. DeLindvan teaches wherein to reallocate the at least one of the one or more compute tasks comprises to assign a priority level to the at least one of the one or more compute tasks that is less than communication tasks being processed by the one or more communication processors.
["guaranteeing that the mobile terminal can provide important functionality such as authentication, banking, emergency alerts, emergency calls, and certain location-based services for an extended period of time, such that the user can rely on the mobile terminal to perform these critical applications when needed;", ¶17]

	
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabella with prioritization of certain communication processing such a emergency communication, higher than compute processing. The reason for this modification would be to allow for pre-emption to ensure emergency calls are processed immediately.
	



 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456